10F-3 Report CGCM High Yield Investments 3/1/2014 through 8/31/2014 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price HCA Inc. Western AM 3/3/2014 JP Morgan Securities Inc Access Midstream Partners, L.P. Western AM 3/4/2014 Wells Fargo Securities LLC AES Corporation Western AM 3/4/2014 Goldman Sachs Group Inc Grifols Worldwide Operations Limited Western AM 3/5/2014 Nomura Securities Intl Inc Catamaran Corporation Western AM 3/7/2014 B of A/Merrill Lynch United Airlines Western AM 3/24/2014 Credit Suisse First Boston Interactive Data Corporation Western AM 4/17/2014 Barclays Capital Inc ALTICE S.A. Western AM 4/23/2014 Goldman Sachs Group Inc NUMERICABLE GROUP S.A. Western AM 4/23/2014 JP Morgan Securities Inc AerCap Holdings N.V. Western AM 5/8/2014 UBS Warburg LLC Sabine Pass Liquefaction, LLC Western AM 5/13/2014 RBC Capital Markets Teleflex Incorporated Western AM 5/16/2014 B of A Securities LLC Triumph Group, Inc. Western AM 5/19/2014 JP Morgan Securities Inc 24 Hour Holdings III LLC Western AM 5/20/2014 JP Morgan Securities Inc West Corporation Western AM 6/18/2014 Deutsche Bank Securities Rose Rock Midstream, L.P. Western AM 6/27/2014 Deutsche Bank Securities RJS POWER HOLDINGS LLC Western AM 7/2/2014 JP Morgan Securities Inc MHGE Parent, LLC Western AM 7/14/2014 Credit Suisse First Boston Inc Regency Energy Partners LP Western AM 7/22/2014 Barclays Capital Inc United Airlines, Inc. Western AM 7/28/2014 Credit Suisse First Boston Inc XPO Logistics, Inc Western AM 8/14/2014 Credit Suisse First Boston Inc
